DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim constitutes a “use” claim that does not purport to claim a process, machine, manufacture, or composition of matter.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris, US Publication No. 2009/0079384.

Regarding Claim 1, Harris teaches a circuit arrangement for an electrical energy storage system (100) having a first energy storage unit (R1) and a second energy storage unit (R2), which each have a first pole connection (P1, P4) and a second pole connection (P3, P2) (Harris Fig. 3 and paragraph [0036], see batteries 301 and 302 corresponding to a first energy storage unit and a second energy storage unit, each having a corresponding positive first pole and a corresponding negative second pole) the circuit arrangement comprising: 
- at least one first input (E1) and a second input (E2) for electrically conductive connection to a DC voltage source (Harris Fig. 3 and paragraph [0035], see the outputs to the left and right of the charging source 300 that serve as inputs to charge the batteries, indicated by indicators 335 and 336 respectively), 
- at least one first output (A1) and a second output (A2) for electrically conductive connection to at least one electrical component (Harris Fig. 3, see first output below the switch 315 and the second output below the switch that is below the indicator 314), 
- a first switching element (S1), which is arranged between the first pole connection (P1) of the first energy storage unit (R1) and the first output (A1), wherein the first pole connection (P1) of the first energy storage unit (R1) is electrically conductively connected to a first connection of the first switching element (S1), and the first output (A1) is electrically conductively connected to a second connection of the first switching element (S1) (Harris Fig. 3, see switch 315 that connects the positive pole of battery 301 to the first output below the switch 315), 
- a second switching element (S2), which is arranged between the second pole connection (P2) of the second energy storage unit (R2) and the second output (A2), wherein the second pole connection (P2) of the second energy storage unit (R2) is electrically conductively connected to a first connection of the second switching element (S2), and the second output (A2) is electrically conductively connected to a second connection of the second switching element (S2) (Harris Fig. 3, see switch below the indicator 314 that connects the negative pole of battery 302 to the second output below the switch that is below the indicator 314), 
wherein the first pole connection (P1) of the first energy storage unit (R1) is electrically conductively connectable to the first input (E1) by means of a seventh switching element (108) (Harris Fig. 3, see switch 331), and the second pole connection (P2) of the second energy storage unit (R2) is electrically conductively connectable to the second input (E2) by means of a further seventh switching element (108) (Harris Fig. 3, see the switches that connect the negative pole of battery 302 to the node marked by indicator 336),
wherein 
the second pole connection (P3) of the first energy storage unit (R1) and the first pole connection (P4) of the second energy storage unit (R2) have a third switching element (S3) arranged between them, wherein the second pole connection (P3) of the first energy storage unit (R1) is electrically conductively connected to a first connection of the third switching element (S3), and the first pole connection (P4) of the second energy storage unit (R2) is electrically conductively connected to a second connection of the third switching element (S3) (Harris Fig. 3, see switch 310 that connects the negative pole of battery 301 and the positive pole of battery 302),
wherein the second pole connection (P3) of the first energy storage unit (R1) and the second pole connection (P2) of the second energy storage unit (R2) have a fourth switching element (S4) arranged between them, wherein the second pole connection (P3) of the first energy storage unit (R1) is electrically conductively connected to a first connection of the fourth switching element (S4), and the second pole connection (P2) of the second energy storage unit (R2) is electrically conductively connected to a second connection of the fourth switching element (S4) (Harris Fig. 3, see switch 322 that connects the negative pole of battery 301 and the negative pole of battery 302), 
wherein the first pole connection (P1) of the first energy storage unit (R1) and the first pole connection (P4) of the second energy storage unit (R2) have a fifth switching element (S5) arranged between them, wherein the first pole connection (P1) of the first energy storage unit (R1) is electrically conductively connected to a first connection of the fifth switching element (S5), and the first pole connection (P4) of the second energy storage unit (R2) is electrically conductively connected to a second connection of the fifth switching element (S5) (Harris Fig. 3, see switch that connects the positive pole of battery 301 and the positive pole of battery 302), 
wherein the energy storage units (R1, R2) are connected in parallel or in series on the basis of the switch position of the third, fourth and fifth switching elements (S3, S4, S5) (Harris paragraphs [0037]-[0040], wherein the switches operate to place the batteries in series or parallel).

Regarding Claim 2, Harris further teaches wherein the circuit arrangement has at least one precharging circuit (122) configured to limit equalizing currents between the first energy storage unit (R1) and the second energy storage unit (R2) (Harris paragraphs [0041]-[0042], see soft start circuit 320 that limits currents through the batteries).

Regarding Claim 3, Harris further teaches wherein the precharging circuit (122) is arranged so as to be connected in parallel with the fourth switching element (S4), the fifth switching element (S5), both (Harris Fig. 3, wherein the soft start circuit 320 is connected in parallel with both switches).

Regarding Claim 9, Harris further teaches an electrical energy storage system (100) having at least two electrical energy storage units (R1, R2), wherein the electrical energy storage system (100) has a circuit arrangement as claimed in claim 1 (Harris Fig. 3, see circuit arrangement having batteries 301 and 302).

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Kramer et al., hereinafter Kramer, US Patent No. 8,288,992.

Regarding Claim 4, Harris does not explicitly teach wherein the circuit arrangement has a DC-DC voltage converter (111) and a sixth switching element (S6), 
wherein a first input connection of the DC-DC voltage converter (111) is electrically conductively connected to the second pole connection (P3) of the first energy storage unit (R1), wherein a second input connection of the DC-DC voltage converter (111) is electrically conductively connected to the first pole connection (P4) of the second energy storage unit (R2), 

wherein a second output connection of the DC-DC voltage converter (111) is electrically conductively connected to the first connection of the second switching element (S2).
Kramer teaches wherein the circuit arrangement has a DC-DC voltage converter (111) and a sixth switching element (S6) (Kramer Figs. 1 and 2 and Col. 7, Lines 16-36, see DC-DC converter and switch Q1) and, 
wherein a first input connection of the DC-DC voltage converter (111) is electrically conductively connected to the second pole connection (P3) of the first energy storage unit (R1), wherein a second input connection of the DC-DC voltage converter (111) is electrically conductively connected to the first pole connection (P4) of the second energy storage unit (R2) (Kramer Figs. 1 and 2 and Col. 7, Lines 16-36, wherein the inputs to the right side of the DC-DC converter may be provided through the batteries and corresponding positive and negative terminals), 
wherein the sixth switching element (S6) is arranged between a first output connection of the DC-DC voltage converter (111) and the first output (A1), wherein a first connection of the sixth switching element (S6) is electrically conductively connected to the first output connection of the DC-DC voltage converter (111), and a second 
wherein a second output connection of the DC-DC voltage converter (111) is electrically conductively connected to the first connection of the second switching element (S2) (Kramer Figs. 1 and 2 and Col. 7, Lines 16-36, wherein the bottom output on the left side of the DC-DC converter is connected to the output BUS-).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Kramer to apply the known technique of individual battery charging and monitoring as taught by Kramer to improve on the battery charging as taught by Harris, yielding the predictable results of improved charging and battery performance.

Regarding Claim 5, Harris does not explicitly teach wherein the first and second input connections of the DC-DC voltage converter (111) are arranged so as to be connected in antiparallel with the third switching element (S3).
Kramer teaches wherein the first and second input connections of the DC-DC voltage converter (111) are arranged so as to be connected in antiparallel with the third switching element (S3) (Kramer Figs. 1 and 2, wherein the DC-DC converter is not in parallel with the switches between batteries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Kramer to 

Regarding Claim 6, Harris further teaches a charging method for an electrical energy storage system (100), having 
at least two energy storage units (R1, R2) and a circuit arrangement as claimed in claim 1 by means of a DC voltage source (Harris Fig. 3, see circuit arrangement having two batteries 301 and 302);
wherein the charging method has the temporally successive method steps: 
- wherein a fifth method step (ST204) involves a third switching element (S3) being closed and a fourth switching element (S4) and a fifth switching element (S5) being opened in the first variant in order to connect the energy storage units (R1, R2) in series (Harris paragraphs [0039], [0043], and [0049]-[0051], wherein switches are controlled by relays to place the batteries in parallel or series); 
wherein in the second variant, to connect the energy storage units (R1, R2) in parallel, the third switching element (S3) is opened, the fourth switching element (S4) is subsequently closed and the respective state of charge of storage cells (101) of the respective energy storage unit (R1, R2) is equalized within the respective energy storage unit (R1, R2) and then the fifth switching element (S5) is closed (Harris paragraphs [0039], [0043], and [0049]-[0051], wherein switches are controlled by relays to place the batteries in parallel or series); 

- wherein an eighth method step (ST207) involves the charging process being terminated by opening the two seventh switching elements (108) and if need be closing the third switching element (S3) and opening the fourth and fifth switching elements (S4, S5), so that the energy storage units (R1, R2) are connected in series (Harris paragraphs [0039], [0043], and [0049]-[0051], wherein switches are controlled by relays to place the batteries in parallel or series to stop charging and to supply power to the load).
Harris does not explicitly teach 
- wherein a first method step (ST200) involves at least one property of the DC voltage source being ascertained; 
- wherein a second method step (ST201) involves at least one property of the energy storage system (100) being ascertained; 

- wherein a fourth method step (ST203) involves the result of the third method step (ST202) being used to stipulate whether the energy storage units (R1, R2) are charged in a manner connected in parallel in a first variant or in a manner connected in series in a second variant; 
- wherein a seventh method step (ST206) involves the states of charge of the energy storage units (R1, R2) being monitored.
Kramer teaches - wherein a first method step (ST200) involves at least one property of the DC voltage source being ascertained (Kramer Fig. 5 and Col. 8, Lines 11-34, wherein bus voltage and current are determined); 
- wherein a second method step (ST201) involves at least one property of the energy storage system (100) being ascertained (Kramer Fig. 5 and Col. 8, Lines 11-34, wherein battery voltage and current are determined); 
- wherein a third method step (ST202) involves the at least one property of the DC voltage source being compared with the at least one property of the energy storage system (100) (Kramer Fig. 5, Col. 8, Lines 11-34, and Col. 11, Lines 35-39, wherein based on the monitored voltage and current values, comparisons are made to determine the state of the batteries); 
- wherein a fourth method step (ST203) involves the result of the third method step (ST202) being used to stipulate whether the energy storage units (R1, R2) are charged in a manner connected in parallel in a first variant or in a manner connected in 
- wherein a seventh method step (ST206) involves the states of charge of the energy storage units (R1, R2) being monitored (Kramer Fig. 5, Col. 8, Lines 60-67, wherein states of charge of the batteries are monitored and determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Kramer to apply the known technique of individual battery charging and monitoring as taught by Kramer to improve on the battery charging as taught by Harris, yielding the predictable results of improved charging and battery performance.

Regarding Claim 7, Harris does not explicitly teach wherein 
the first method step (ST200) involves the maximum charging voltage of the DC voltage source being determined, 
wherein the second method step (ST201) involves the maximum charging voltage of the energy storage system (100) being determined , 
wherein the fourth method step (ST203) involves the first variant, a parallel connection, being chosen if the maximum voltage of the energy storage system (100) exceeds the maximum charging voltage of the DC voltage source.
Kramer teaches wherein 

wherein the second method step (ST201) involves the maximum charging voltage of the energy storage system (100) being determined (Kramer Fig. 5 and Col. 8, Lines 11-34, wherein battery voltage and current are determined), 
wherein the fourth method step (ST203) involves the first variant, a parallel connection, being chosen if the maximum voltage of the energy storage system (100) exceeds the maximum charging voltage of the DC voltage source (Kramer Fig. 5 and Col. 11, Lines 23-39, wherein overcharged batteries are determined, the determination of which causes the controller to individually manage the batteries in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Kramer to apply the known technique of individual battery charging and monitoring as taught by Kramer to improve on the battery charging as taught by Harris, yielding the predictable results of improved charging and battery performance.

Regarding Claim 8, Harris does not explicitly teach wherein the fifth method step (ST204) is followed by a sixth switching element (S6) being closed and, in the sixth method step (ST205), the first switching element (S1) remaining open in order to connect a DC-DC voltage converter (111) to the DC voltage source.
Kramer teaches wherein the fifth method step (ST204) is followed by a sixth switching element (S6) being closed and, in the sixth method step (ST205), the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Kramer to apply the known technique of individual battery charging and monitoring as taught by Kramer to improve on the battery charging as taught by Harris, yielding the predictable results of improved charging and battery performance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIC D LEE/Primary Examiner, Art Unit 2851